Case: 16-40550      Document: 00513731099         Page: 1    Date Filed: 10/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 16-40550
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                    October 24, 2016
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

ANGEL HERNANDEZ-CIFUENTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-928-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Angel Hernandez-Cifuentes appeals the sentence he received following
his guilty plea conviction for illegal reentry. He argues that the district court
erred in assessing a 16-level increase under U.S.S.G. § 2L1.2(b) based on the
determination that he was previously deported following a conviction for a
crime of violence (COV). Hernandez-Cifuentes contends that his prior Georgia
conviction for aggravated assault is not a COV because the Georgia offense is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40550    Document: 00513731099     Page: 2   Date Filed: 10/24/2016


                                 No. 16-40550

broader than the generic definition of aggravated assault as it does not require
an intent to injure but instead requires only the intent to commit an act that
places another in reasonable apprehension of injury. Hernandez-Cifuentes
cites to United States v. Hernandez-Rodriguez, 788 F.3d 193 (5th Cir. 2015), in
support of his contentions.
      The arguments raised by Hernandez-Cifuentes are identical to those
raised by the defendant and rejected by this court in United States v. Torres-
Jaime, 821 F.3d 577, 582-85 (5th Cir. 2016), petition for cert. filed (Sept. 1,
2016) (No. 16-5853). Relying on prior unpublished decisions and the Model
Penal Code, the Torres-Jaime court held that the Georgia offense was the
equivalent of the generic offense of aggravated assault under the common
sense approach. Id. Thus, the district court did not err in determining that
Hernandez-Cifuentes’s prior Georgia conviction for aggravated assault was a
COV and in applying the 16-level § 2L1.2(b) enhancement.
      Accordingly, Hernandez-Cifuentes’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                       2